                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Dwayne Eddie Starks,                    )              C/A No. 6:19-2300-SAL-KFM
                                        )
                            Petitioner, )
                                        )
v.                                      )              OPINION & ORDER
                                        )
Warden Lee Correctional Institution,    )
                                        )
                            Respondent. )
___________________________________ )

       This matter is before the Court on Petitioner’s Motion to Stay, ECF No. 22, filed on

December 16, 2019. Respondent opposes the motion. ECF No. 25. The Magistrate Judge reviewed

the motion pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.) and

issued a Report and Recommendation (“Report”), ECF No. 27, on January 2, 2020. The Report

concludes that Petitioner’s Motion to Stay should be denied, because Petitioner has failed to

demonstrate a proper basis for staying this action under the standard in Rhines v. Weber, 544 U.S.

269 (2005). No party filed objections to the Report, and the time for response has lapsed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

                                                   1
       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, Petitioner’s Motion to Stay, ECF No.

22, is DENIED.

       IT IS SO ORDERED.

                                                          /s/Sherri A. Lydon
       January 27, 2020                                   Sherri A. Lydon
       Florence, South Carolina                           United States District Judge




                                               2
